Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 are pending.
Claims 1, 9 and 15 are independent claims.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Considering the claims in light of 35 USC 101.  Claims 1, 9 and 15 are all directed to statutory classes.  Claim 15 has the mental step of comparing signal strengths and locating offsets in magnitudes.  All of the claims are directed to a practical application of identifying a depth at which a discontinuity  of surface is present along a sidewall of the well bore.  In claim 15, the claim is directed to a method of acoustically profiling a wellbore while drilling and explicitly recites the active use of the drill string propagation of the signals to be analyzed.  Thus the claims all integrate the practical application into significant additional elements.
Further the prior art fails to anticipate or make obvious the combined details of the independent claims.
Claims 1 and 9 recite have acoustic signals propagate down a drill string, reflect from the bottom of the wellbore and then propagate up the annulus of the well bore.  The acoustic signals are then used to identify the depths in the well bore having sidewalls with a discontinuity.
Claim 15 recites similar signals in the drill string and the annulus.  It differs in that the annulus signals are not reflected from the bottom of the wellbore, but rather the acoustic signals propagate axially back and forth through each of the annulus and the drill string.
The prior art teaches using Stoneley waves generated by a tool within the well bore or by a source outside of the well bore, and that these waves are analyzed to determine the status of the lithology around the wellbore.  However using acoustic signals to propagate both within the drill strain and the annulus as a basis of determining a discontinuity in the sidewall of a wellbore is novel.
W. L. Roever, US 3,464,513, teaches using an acoustic tool to map a borehole’s sidewall.  The acoustic beam is formed in a logging tool NOT a drill string, and is propagated through the annulus to reflect off the sidewall.  In no manner is there any transmission of an acoustic signal through a drill string to acoustically profile a wellbore while drilling.
Dory et al. US 5,502,686 uses both acoustics and resistivity to profile the sidewall.  The system is tool based.  In no manner is the taught configuration compatible with a transmission of an acoustic signal through a drill string to acoustically profile a wellbore while drilling.
Tang, US 5,616,840, teaches using Stoneley waves to examine the walls of a wellbore.  The Stoneley waves propagate in the wall of the wellbore, rather tan in either of the annulus or the drill string.
Adamopoulos et al., US 2018/0094521, teaches measurements of the sidewalls of an already drilled wellbore.  The measurements are made before and after a fracturing process.  In no manner is it obvious to use this approach in a system that requires both a drill string and an annulus through which acoustic signals are to propagate. 
Chang et al., US 2021/0048548, teaches using downhole acoustic measurements where the transmitter and the receiver are located on the axis of the well bore.  .  In no manner is the taught configuration compatible with a transmission of an acoustic signal through a drill string to acoustically profile a wellbore while drilling.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857